Case 2:18-cv-10407-AJT-RSW ECF No. 43 filed 07/30/19             PageID.773      Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


PAMELA SMOCK,
              Plaintiff,                          No. 18-10407
v.                                                District Judge Arthur J. Tarnow
                                                  Magistrate Judge R. Steven Whalen
ANDREW MARTIN, ET AL.,
              Defendants.
                                         /

                                             ORDER

       The parties’ Joint Motion for Order to Produce Documents Under Protective Order

[Doc. #40] is GRANTED. The proposed protective order attached to the motion as
Exhibit C will be entered as the order of the Court.
       IT IS SO ORDERED.


Dated: July 30, 2019                              s/R. Steven Whalen
                                                  R. STEVEN WHALEN
                                                  UNITED STATES MAGISTRATE
                                                  JUDGE




                             CERTIFICATE OF SERVICE
       I hereby certify on July 30, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on July 30, 2019.


                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen
Case 2:18-cv-10407-AJT-RSW ECF No. 43 filed 07/30/19   PageID.774   Page 2 of 2
